Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
It is noted that the IDS filed 8/28/2020 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (U.S Pub. No. 20080092912) in view of Ergle et al. (U.S Pub. No. 20090038629), Pryor et al. (U.S Patent No. 4807809) and Summers (U.S Patent No. 400748)
Regarding claims 1, 3-5, 7 and 16, Robinson discloses a rod, comprising:
a first sheet comprising tobacco material [0062] [0063];
a second sheet (absorbent materials composed of polymeric materials) [0062] [0063];
the first sheet and the second sheet gathered together and circumscribed by a wrapper [0105].

Robinson discloses the second sheet comprises polymer [0062] [0063] and menthol as a desired flavoring agent [0071] but does not expressly disclose the polymer is polylactic acid.  Ergle discloses a sheet acting as substrate for aerosol forming material such as menthol (Abstract [0002]) comprises interesting polymeric material such as polylactic acid (PLA) [0030].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use polylactic acid as a polymeric material for its biodegradability and coated/impregnated it with a flavoring agent such as menthol.
Regarding claim 2, Robinson discloses the first sheet can be provided by virtually all tobacco material [0063] (corresponding to the claimed a sheet of homogenised tobacco material).
Regarding claim 17, Robinson discloses the rod having a substantially uniform cross-section (see by reference sign 89 of figs. 1-3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-17 and 20 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because Pryor discloses pleating the webs (corresponding to the claimed crimped sheets) to form a rod (see claim 12); Pryor also discloses the webs can have the same width that are arranged in an overlapping relationship and then gather together (figs. 6-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the rod of Robinson having a first crimped sheet and a second crimped sheet as taught by Pryor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the amendment filed 8/26/2021 with the feature wherein “the first sheet and the second sheet are of the same width” distinguish the claimed invention from the cited references.  This argument is not persuasive because the reference of Pryor teaches the width can be the same (fig. 6) or varied (fig. 4) respectively in preferred embodiments.  Therefore, the claimed invention are met by the combination of prior arts as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747